Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 12/23/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6, 11, 14, 15, 18, 19 drawn to a cervical dilator.
Group II, claim(s) 23-25, 28, 31, 34 drawn to a method of making a dilator.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A process is specially adapted for the manufacture of a product if it inherently results in the product and an apparatus or means is specifically designed for carrying out a process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art.
Thus, a process shall be considered to be specially adapted for the manufacture of a product if the claimed process inherently results in the claimed product with the technical relationship being present between the claimed product and claimed process. The words "specially adapted" are not intended to imply that the product could not also be manufactured by a different process.
In this case, the process defined by claims 23-25, 28 does not inherently result in the product recited in claims 1-4, 6, 11, 14, 15, 18, 19. For example, claim 1 recites the product has at least one osmotically active compound. Neither process recited in claims 23, 24 recite a step which creates this result.
During a telephone conversation with Gerald P. Norton on 3/22/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4, 6, 11, 14, 15, 18, 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-25, 28, 31, 34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,480,642 (Stoy et al.)
Regarding claims 1, 3 Stoy et al. discloses as shown in Figure 5, a cervical dilator comprising: a stem (stem 1, see col. 2, lines 40-45) comprising a partly or fully dehydrated hydrogel comprising a water-insoluble synthetic hydrophilic polymer (sodium salt of taurine, see col. 7, lines 22-32) capable of radial expansion due to absorption of water from a bodily fluid; and at least one osmotically active compound (dimethylacrylamide, see col. 6, lines 3-22) dispersed within the hydrogel. 
Regarding claim 2, Stoy et al. discloses wherein at least one of the at least one osmotically active compounds is a polymeric electrolyte (dimethylacrylamide, see col. 6, lines 3-22) present in a concentration from about 1%-wt to about 60%-wt, preferably from about 5%-wt to about 40%-wt based on the dehydrated hydrogel stem. 
Regarding claim 18,  Stoy et al. discloses wherein the partly or fully dehydrated hydrogel stem is capable of radial expansion by more than 200% of its dehydrated diameter while its axial dimension change is from about +25% to about -25% of its dehydrated length under the same conditions.  See col. 3, lines 58-62 and Table I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 5,525,356 (Jevne et al.)
Regarding claim 3,  Stoy et al. fails to disclose wherein the polymeric electrolyte comprises a polymer with pendant substituents selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group. 
Jevne, from a related field of endeavor teaches a similar hydrogel wherein the polymeric electrolyte comprises a polymer with pendant substituents selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group. See col. 3,  lines 36-47.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the polymeric  electrolyte disclosed in Stoy for the polymeric electrolyte disclosed in Jevne such that the polymeric electrolyte comprises a polymer with pendant substituents selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2002/0068180 (Yang)
Regarding claim 4, Stoy fails to disclose wherein the polymeric electrolyte forms an interpenetrating network with the water-insoluble hydrophilic polymer forming the hydrogel.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hydrogel disclosed by Stoy such that it formed an interpenetrating network with the water-insoluble hydrophilic polymer forming the hydrogel because it would only require the simple substitution of one known technique for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2009/0012486 (Riegel et al.)
	Regarding claim 6, Stoy fails to disclose wherein the at least one osmotically active compound includes a non-toxic water-soluble salt or a mixture of non-toxic water-soluble salts, wherein the salt or salts are present in a concentration in a range from about 3%-wt. to 60%-wt., based on the weight of the hydrogel. 
Riegel, from a related field of endeavor teaches a similar hydrogel as shown in Figure 1, where at least one osmotically active compound includes a non-toxic water-soluble salt or a mixture of non-toxic water-soluble salts; see paragraphs [0081], [0082]; wherein the salt or salts are present in a concentration in a range from about 3%-wt. to 60%-wt., based on the weight of the hydrogel, for the purpose of increasing permeability. See paragraphs [0005], [0006], [0082].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the non-toxic water-soluble salt or a mixture of non-toxic water-soluble salts disclosed by Riegel in the osmotically active compound disclosed by Stoy in order to increase the overall all permeability of the hydrogel.

Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2003/0212416 (Cinelli et al.)
Regarding claim 15, Stoy fails to disclose wherein the hydrogel contains from about 3%-wt. to 25%-wt. of a non-toxic plasticizer, based on the weight of the hydrogel, wherein the plasticizer comprises at least one of the compounds selected from the group consisting of glycerol, glycerol monoacetate, glycerol diacetate, glycerol formate, glycolic acid, 1,2 propylene glycol, dimethylsulfoxide (DMSO) and water.
Cinelli et al., from a related field of endeavor teaches a similar hydrogel, wherein the hydrogel contains from about 3%-wt. to 25%-wt. of a non-toxic plasticizer, based on the weight of the hydrogel, wherein the plasticizer comprises at least one of the compounds selected from the group consisting of glycerol, glycerol monoacetate, glycerol diacetate, glycerol formate, glycolic acid, 1,2 propylene glycol, dimethylsulfoxide (DMSO) and water, for the purpose of making the hydrogel softer and more flexible. See paragraph [0014].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include either the water or glycerol in the amounts recited in the claim in the hydrogel disclosed by Stoy in order to make the hydrogel softer and more flexible.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2009/0012486 (Riegel et al.) as applied to claim 6 above, and further in view of U.S. Patent Publication Number 2009/0024107 (Wilson)
	Regarding claim 14, Stoy fails to disclose wherein the salt or salts is/are dispersed within the stem with a concentration gradient so that a higher concentration of the salt or salts is/are present on the stem surface than in the stem center. 
Wilson, from the same field of endeavor teaches a similar hydrogel wherein salt or salts is/are dispersed within the hydrogel at a point with a concentration gradient so that a higher concentration of the salt or salts is/are present on a surface than another point, for the purpose of increasing the swelling of the hydrogel in that area. See paragraph [0090].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hydrogel disclosed by Stoy such that the salt or salts is/are dispersed within the stem with a concentration gradient so that a higher concentration of the salt or salts is/are .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2015/0051585 (Bardach et al.) and U.S. Patent Publication Number 2005/0043696 (Schmidt et al.)
Regarding claim 19, Stoy fails to disclose wherein the hydrogel comprises an acrylic copolymer comprising pendant nitrile and carboxylate groups, wherein the copolymer is optionally a product of partial hydrolysis and/or amino lysis of polyacrylonitrile (PAN) and optionally wherein the pendant nitrile groups are organized into crystalline domains detectable by X-ray diffraction.
 Bardach, from the same field of endeavor teaches a similar hydrogel that includes a pendant nitrile. See paragraph [0046].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hydrogel disclosed by Stoy by substituting some of the material of the hydrogel disclosed by Stoy, for the pendant nitrile disclosed by Bardach. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Schmidt, from the same field of endeavor teaches a similar hydrogel that includes carboxylate groups. See paragraph [0063].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hydrogel disclosed by Stoy by substituting some of the material of the hydrogel disclosed by Stoy, for the pendant carboxylate groups disclosed by Schmidt. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771